DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Status of Claims
Claims 12 and 17-35 are pending and presented for examination on the merits.
Claims 12, 22, 24, 32, and 33 are currently amended.  Claims 34 and 35 are new.

Status of Previous Duplicate Claims Warning
The previous duplicate claims warning is withdrawn upon further reconsideration.

Allowable Subject Matter
Claims 12 and 17-35 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2006/0211802 (A1) to Asgari (“Asgari”).  Asgari teaches supplying particles to a thermal treatment, e.g., selective laser sintering (additive manufacturing system).  The particles are made of a metal core encapsulated by a polymer (non-metal) coating.  The polymer can be selected from a variety of different compounds.  However, Asgari does not teach alkoxysilane, aminosilane, organic phospholic acid, triazol, or alkylphosphonic acid as part of the encapsulation material.  Therefore, Asgari neither teaches nor suggests the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 9, 2021